    AO 2458 (Rev . 09/19)   Judgment in a Criminal Case   (form modified withi n District on Sept. 30, 2019)
                            Sheet I



                                               UNITED STATES DISTRICT COURT
                                                               Southern District of New York
                                                                                    )
                   UNITED ST A TES OF AMERICA                                       )         JUDGMENT IN A CRIMINAL CASE
                                        V.                                          )
                            BETSY MONTALVO                                          )
                                                                                    )         Case Number: 1:18CR00457-001 (JGK)
                                                                                    )         USM Number: 85743-054
                                                                                    )
                                                                                    )          ANDREW DALACK
                                                                                    )         Defendant ' s Attorney
    THE DEFENDANT:
    ~ pleaded guilty to count(s)             ONE OF THE INDICTMENT
    D pleaded nolo contendere to count(s)
       which was accepted by the court.
    0 was fo und gui lty on count(s)
       after a plea of not guilty.

    The defendant is adjudicated guilty of these offenses:

I   Title & Section                    Nature of Offense                                                               Offense Ended
    18 USC 1349                        Conspiracy to Commit Wire Fraud                                                  1/31/2017

    (1 8 USC 1343)



           The defendant is sentenced as provided in pages 2 through                      8           of this judgment. The sentence is imposed pursuant to
    the Sentencing Reform Act of 1984.

    0 The defendant has been found not guil ty on count(s)
    ~ Count(s)                                                             ~ are dismi ssed on the moti on of the United States.
                    -ALL
                      --OPEN -- - -- -- - O
                         - - COUNTS                                is

             It is ordered that the defendant mu st notify the United States attorney for thi s district within 30 days of any change of name, residence,
    or mailing address until all tines, restitution, costs, and special assessments imposed by this jud~ment are fully paid. If ordered to pay restitution ,
    the defenaant must notify the court and Un ited States attorney of material changes in economi c circumstances.

                                                                                                                       6/3/2021




                                                                                          JOHN G. KOEL TL , UNITED STATES DISTRICT JUDGE
                                                                                   Name and Title of Judge




                                                                                   Date                 I         ,
AO 245B (Rev . 09/ 19) Judgment in Criminal Case
                        Sheet 2 - Impri sonment

                                                                                                  Judgment -   Page     2   of   8
 DEFENDANT:  BETSY MONTALVO
 CASE NUMBER: 1:18CR00457-001 (JGK)

                                                          IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:
 Time Served on Count One.




      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at       _ _ _ _ _ _ _ _ _ D a.m.               D p.m.       on
           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed th is judgment as follows:




           Defendant delivered on                                                       to

 at _ _ _ __ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By ------=-==~-c-cc-c-c~~---~-------
                                                                                     DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                          Judgment-Page   - --=-- of
DEFENDANT: BETSY MONTALVO
CASE NUMBER: 1:18CR00457-001 (JGK)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Three (3) years on Count One .

 --The defendant shall not possess a firearm or destructive device as defined in 18 USC 921 .

 --The defendant shall submit her person, and any property, residence, vehicle, papers , computer, other electronic
 communication, data storage devices, cloud storage or media, and effects to a search by any United States Probation
 officer, and, if needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable
 suspicion concerning violation of a condition of supervision or unlawful conduct by the person being supervised. Failure to
 submit to a search may be grounds for revocation of the defendant's supervised release. The defendant shall warn any
 other occupants that the premises may be subject to search, pursuant to this condition . Any search shall be conducted at a
 reasonable time and in a reasonable manner.

 --The defendant must participate in an outpatient mental health treatment program approved by the Probation Office . The
 defendant must continue to take any prescribed medications unless otherwise instructed by the health care provider. The
 defendant must contribute to the costs of services rendered based on the the defendant's ability to pay and the availability of
 third party payments . The Court authorizes the release of available psychological and psychiatric evaluations and
 presentence investigation report to the health care provider.

 --If the probation officer determines based on the defendant's criminal record, personal history or characteristics that the
 defendant poses a risk to another person, including an organization, the probation officer, with the prior approval of the
 Court, may require the defendant to notify the person about the risk, and the defendant must comply with that instruction .
 The probation officer may contact the person and confirm that the defendant has notified the person about the risk.

     - The defendant must provide the Probation Department with access to any requested financial information.

 - The defendant must not incur new credit charges or open any additional lines of credit without the approval of the
 Probation Department, unless the defendant is in compliance with the installment payment schedule .



                                                    MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 ~ The above drug testing condition is suspended , based on the court's determination that you pose a low risk of future
                     substance abuse. (check if applicable)
4.      CVYou must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
5.       Ill You must cooperate in the collection of DNA as directed by the probation officer. (che ck if applicable)
6.       D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C . § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D   You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A -   Supervised Release
                                                                                                                4 _ or _ _ _8= - - - -
                                                                                              Judgment-Page _ _ __
DEFENDANT: BETSY MONTALVO
CASE NUMBER: 1:18CR00457-001 (JGK)

                                          ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame .
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
AO 245B (Rev . 09/19)   Jud gment in a Criminal Case
                        Sheet 3B - Supervised Release
                                                                                          Judgment-Page   _ 5_   of      8
DEFENDANT: BETSY MONTALVO
CASE NUMBER: 1:18CR00457-001 (JGK)

                                       ADDITIONAL SUPERVISED RELEASE TERMS
 --The defendant shall forfeit $511,466.10 to the government.

 --The defendant shall pay restitution in the amount of $511,466.10, payable to PMF Bank Corp. Restitution is payable at
 the rate of 10% of the defendant's gross monthly income beginn ing 30 days after the entry of the restitution order.
 Restitution is joint and several with Edward Gonzalez and Marites Menor. No interest will accrue on the unpaid restitution
 because of the defendant's inability to pay interest.
AO 245B (Rev. 09/ 19)   Judgment in a Crimi nal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment - Page       6    of        8
 DEFENDANT: BETSY MONTALVO
 CASE NUMBER: 1:18CR00457-001 (JGK)
                                                 CRIMINAL MONET ARY PENAL TIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                                           AV AA Assessment*            JVTA Assessment**
 TOTALS             $   100.00               $   511 ,466. 10            $                         $                            $



 0     The determination of restitution is deferred until _ _ _ _ _ · An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination .

 0     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below . However, pursuant to 18 U.S.C. § 3664(i), all non federal victims must be paid
       before th e United States is paid.

 Name of Payee                                                    Total Loss***                    Restitution Ordered          Priority or Percentage
  PMF Bank Corp                                                               $511,466.10                    $511,466.10




 TOTALS                                $                 511,466.10                 $                  511,466.10
                                                                                        ----------

 0      Restitution amount ordered pursuant to plea agreement $

 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fift eenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment option s on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C . § 36 I 2(g).

 ill   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        Ill   the interest requirement is wa ived for the         0    fine   Ill   restitution.

       0      the interest requirement for the       D     fine       D restitution is modified as follows:

 * Amy, Vicky , and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299 .
 ** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22 .
 *** Findings for the total amount of losses are required under Chapters 109A, 110, I I OA, and 113A of Title               18 for offenses committed o n
 or after September 13 , I 994, but before April 23, 1996.
AO 2458 (Re v. 09/19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                             Judgment - Page _J___ of         8
 DEFENDANT: BETSY MONTALVO
 CASE NUMBER: 1: 18CR00457-001 (JGK)


                                                             SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A
        •      Lump sum payment of$                                   due immediately, balance due


               •    not later than                                        , or
               •    in accordance with
                                          •    C,
                                                         •    D,
                                                                      •    E, or    O F below; or
 B      •      Payment to begin immediately (may be combined with                  oc,     D D,or       D F below); or

 C      O      Payment in equal       _ _ _ _ _ (e .g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e .g. , months or years) , to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D      O      Payment in equal                           (e .g., weekly, monthly , quarterly) installments of $      over a period of
                                                                                                                 ----
                             (e .g. , months or years) , to commence _ _ _ _ _ (e .g. , 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E      O      Payment during the term of supervised release will commence within _ _ _ _ _ (e .g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F      liZl   Special instructions regarding the payment of criminal monetary penalties:
               --The special assessment shall be due immediately.

               --Restitution is payable at the rate of 10% of the defendant's gross monthly income, beginning 30 days after the
               entry of the restitution order.


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed .




 0      Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                     Joint and Several           Corresponding Payee,
        (including defendant number)                               Total Amount                   Amount                     if appropriate
        Edward Gonzalez
                                                               $511,466.10               $ 511,466.10


 0      The defendant shall pay the cost of prosecution.

 0      The defendant shall pay the following court cost(s) :

 i;zJ   The defendant shall forfeit the defendant' s interest in the following property to the United States:
        $511,466.10 to the Government.


 Pay ments shall be applied in the following order: (1) assessment, (2) restitution principal , (3 ) restitution interest, ( 4) A VAA assessment,
 (5) fine principal , (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (JO) costs, including cost of
 prosecution and court costs .
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6A -   Schedule of Payments
                                                                                                  Judgment-Page   _   8_   of      8
DEFENDANT: BETSY MONTALVO
CASE NUMB ER: 1 :18CR00457-001 (JGK)

       ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names                                              Joint and Several             Corresponding Payee,
(including defendant number)                               Total Amount            Amount                      if appropriate

Marites Menor
                                                               $511,466 .10           $511,466.10
